Citation Nr: 1504991	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-35 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss.

2.  Entitlement to service connection for bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for headaches, as secondary to bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss.

5.  Entitlement to service connection for vision problems, as secondary to bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss.

6.  Entitlement to service connection for nausea, as secondary to bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss.

7.  Entitlement to service connection for equilibrium dysfunction, as secondary to bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss.

8.  Entitlement to service connection for anxiety, as secondary to bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from November 2, 1976 to December 16, 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of that hearing has been associated with the claims file.

The reopened issue of entitlement to service connection for bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss, and issues of entitlement to service connection for tinnitus, for headaches, for vision problems, for nausea, for equilibrium dysfunction, and for anxiety, as secondary to bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 1989 rating decision denied the Veteran's claim for entitlement to service connection for bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss; the Veteran did not appeal that decision in a timely manner nor was any new and material evidence submitted within the appeal period.

2.  Evidence added to the record since the prior final denial in January 1989 is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating claim for service connection for bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The January 1989 rating decision is final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the Veterans Claims Assistance Act of 2000 in the context of the issue of whether new and material evidence has been received to reopen the claim for service connection for bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011)

The RO denied the Veteran's original claim of service connection for bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss in a January 1989 rating decision.  The Veteran did not submit any evidence within one year of the January 1989 rating decision, nor did he file a timely appeal to the January 1989 rating decision.  Therefore, it is final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In February 2010, the Veteran filed a claim to reopen the issue of entitlement to service connection for bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss.  The February 2012 rating decision on appeal continued the denial of the claim finding that new and material evidence has not been received to reopen the claim.

The basis of the January 1989 prior final denial was the RO's findings that the bilateral ear condition preexisted service and was not aggravated by service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the January 1989 rating decision that addresses this basis.

Pertinent evidence submitted and obtained since the January 1989 rating decision includes VA treatment records from the Dallas, Texas VA Medical Center, dated from November 1988 to May 1991; VA treatment records from the North Texas Healthcare System, dated from May 2012 to October 2012; treatment records from Texas Department of Criminal Justice, dated from May 2002 to April 2010; private treatment records from University of Texas Medical Branch Hospital, dated in October 2006; a report of a VA ear disease examination conducted in February 2011; and various written lay statements from the Veteran, as well as transcript of the March 2013 Board hearing.

During his March 2013 Board hearing, the Veteran testified that he had no chronic ear problems growing up and his bilateral ear disability was caused by acoustic trauma in service.  Specifically, he stated that during basic training in Fort Sill, Oklahoma, he was riding in a "cattle car" being transported to maneuvers on a rifle range and other soldiers were yelling and screaming at each other, after which time he experienced ear discharge and ringing in his ears and was found to have ear infection and tympanic membrane perforations.  He further stated that ever since that time, the condition has recurred and worsened over time.

Without addressing the merits of this evidence, the Board finds that the additional evidence addresses the issue of whether the Veteran's bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss are related to his military service, and it is presumed credible for the limited purpose of reopening claim.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim for service connection for bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss.

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss, since the January 1989 rating decision.  On this basis, the issue of entitlement to service connection for bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss is reopened.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss is reopened and, to that extent, the appeal is granted.


REMAND

The Veteran contends that his bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss were caused by acoustic trauma in service.  

Every veteran shall be taken to have been in sound condition when accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the service entrance examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are considered as 'noted.'  38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is 'noted' at entrance into service, supporting evidence is needed beyond the veteran's report of history.  Crowe v. Brown, 7 Vet. App. 238 (1994). VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111.  VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.

In this case, the Veteran's June 1976 service enlistment examination is silent for any reference to bilateral tympanic membrane perforations due to recurrent otorrhea although it noted "defective hearing."  However, a February 2011 VA medical opinion obtained in conjunction with this claim stated that 

My review of service medical records clearly showed that the [V]eteran had otitis media that preexisted military service.  His Medical Board record clearly stated that otitis media was not aggravated by military service.  Hearing loss was not noted or aggravated while on active duty.

The examiner's statement that no hearing loss was noted while on active duty is contradicted by the notation of "defective hearing" on entrance, but no explanation was provided.  To that effect, the Veteran's June 1976 service entrance examination report clearly noted defective hearing and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
80
15
-
25
LEFT
35
25
25
-
20

In this regard, the threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Further, the examiner also opined that it is "less likely than not" that the Veteran's otitis media, including perforated tympanic membranes, hearing loss, and tinnitus that clearly preexisted military service might have worsened or aggravated while on active duty beyond natural progression.  However, a review of the service treatment records does not reveal any reference to tinnitus, ringing in the ears.  Despite the lack of notation of tinnitus, preexisting or not, in service treatment records, the examiner did not cite to any evidence to support his opinion or provide a meaningful explanation for the basis of his opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  Moreover, the examiner used the incorrect "less likely than not" standard when addressing the likelihood of in-service aggravation of a preexisting condition, as the more stringent "clear and unmistakable evidence" standard is to be used in such circumstances.

Given these deficiencies in the February 2011 VA examination report, the Board finds that the VA opinion is not adequate.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, the Board must remand this case for a supplemental medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

With respect to the secondary service connection claims, any disabilities which may have been caused or aggravated by the Veteran's bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss, as noted above, service connection for bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss has not been established, and the Veteran's claim for such is being remanded by Board at this time.  To the extent that, under the theory of secondary service connection, the Veteran's claims for headaches, vision problems, nausea, equilibrium dysfunction, and anxiety are dependent on the outcome of his claim for bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss, the claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding records of VA treatment dated from October 2012 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

2.  Schedule the Veteran for a VA ear disease examination addressing the nature and etiology of his bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss and tinnitus.

The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal, the examiner must first ascertain whether any ear disease, including bilateral tympanic membrane perforations due to recurrent otorrhea, bilateral hearing loss, and/or tinnitus, clearly and unmistakably preexisted service.

If so, the examiner must provide an opinion as to whether any such disability clearly and unmistakably did not undergo a permanent worsening beyond natural progression (aggravation) during service.

If the examiner finds that any such disability, to include tinnitus, did not clearly and unmistakably preexist service, an opinion must be rendered as to whether it is at least as likely as not (50 percent or greater probability) that such disability, to include tinnitus, is etiologically related to service.  All opinions must be supported by a complete rationale.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner should specifically address the significance, if any, of the defective hearing noted on the June 1976 service entrance examination.

In providing the requested opinions, the examiner should cite to specific evidence supporting the conclusions reached. 

The examiner must provide complete rationales for all opinions and conclusions reached.  Because, by its very nature, a medical opinion is just that, an opinion rather than a statement of certainty, the Board recognizes that conjecture, tempered by the examiner's medical expertise and experience, is a component of a medical opinion.

3.  Thereafter, schedule the Veteran for a VA examination in connection with his claims to establish service connection for headaches, vision problems, nausea, equilibrium dysfunction, and anxiety.  The entire claims file should be made available to, and reviewed by, the designated examiner. 

The examiner should confirm and identify whether the Veteran has any disability manifested by headaches, vision problems, nausea, equilibrium dysfunction, and/or anxiety, presently or at any point during the claims process.  Any tests deemed necessary to confirm or rule out any diagnosis must be undertaken.

For each disability identified that is manifested by headaches, vision problems, nausea, equilibrium dysfunction, and/or anxiety, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such is the result of or otherwise related to the Veteran's active service. 

If the VA ear examiner (as requested in paragraph "2." above) concludes that the Veteran has bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss which are related to his active service, provide an opinion addressing whether each identified disability (headaches, vision problems, nausea, equilibrium dysfunction, and/or anxiety) is at least as likely as not (50 percent or greater probability) (a) caused by, or (b) aggravated by, the bilateral ear disability (tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Thereafter, readjudicate the issues on appeal, with consideration of all additional evidence of record received since the claims were last adjudicated.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


